Citation Nr: 1620911	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This matter came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in December 2012.  A transcript of the hearing has been associated with the record.

The appeal was remanded for development of the record in November 2013 and April 2014.  In October 2014, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss disability.  The Veteran appealed the denial of service connection for bilateral hearing loss disability to the U.S. Court of Appeals for Veterans Claims (Court), and in October 2015, the Court granted the parties' Joint Motion for Remand (JMR), and returned the case to the Board for action consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board failed to account for relevant evidence of record, frustrating judicial review.  Specifically, the parties noted that the Veteran submitted the January 2013 statement of his private audiologist which provided a nexus opinion, and that such was not discussed by the Board.  

The Board also notes, in this regard, that the January 2013 opinion by the private audiologist was not specifically considered in a December 2013 VA examination report, nor in the examiner's May 2014 addendum report.  Because the private audiologist offered an opinion that conflicts with the VA examiner's conclusions, the Board finds that an addendum opinion considering this opinion must be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the December 2013 audiological examination and rendered the May 2014 addendum report.  The examiner is asked to review the claims file.

If the December 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent probability or more) any currently present hearing loss disability is related to active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiner's attention is invited to the January 2013 opinion rendered by a private audiologist.  Consideration of this opinion is necessary to assist the Board in reaching a determination in this appeal;the examiner must specifically state in the report that the private audiologist opinion has been considered and comment on such opinion as deemed necessary.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

